Mario Pittoni, J.
Petition by a stockholder for an order
permitting him to inspect the records, etc., of the respondent corporation is granted. The stockholder’s right to inspect the books and records of the respondent is a qualified right, resting in the court’s discretion (Matter of Cohen v. Cocoline Prods., 309 N. Y. 119, 124). “ The exercise of discretion in petitioner’s favor, on his qualified right, would be warranted under the facts disclosed in the record. Petitioner is not required to sustain the burden of proving his good faith. On the contrary, *' * * [respondent] have the burden of proving the bad faith on his part which they allege in their answer ”. (Matter of Hausner v. Hopewell Prods., 10 A D 2d 876, 877.) The respondent’s proof of bad faith is completely insufficient to warrant either a hearing or a denial of the application.
The inspection shall be made at respondent’s place of business at a time to be agreed upon by counsel. If counsel cannot agree, the time will be fixed by the court in the order to be settled on notice.